DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 10/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12 are pending.
Claims 9-11 are withdrawn.
Claim 12 is new.
Claims 1, 3-4, and 6-7 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 12, the claim recites the limitation "upper heating sources" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claim 1 recites: “an upper heating source” such that the scope of the claim is unclear.
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein a gas inlet is arranged in a region adjacent to the upper heating source”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US Pub. 2015/0255258) in view of Yamazaki (US Patent 6,673,722) and Mandrekar (US Patent 6,433,314).
Regarding claim 1, Nozawa teaches a plasma processing apparatus ([0130] and Fig. 11, apparatus #100) comprising: a processing container ([0136] and Fig. 11, chamber #102) configured to perform a plasma processing on a substrate ([0054]: etching or film formation); a lid (Fig. 11, ceiling #106) provided on an upper portion of the processing container (Fig. 11, ceiling #106 on top of the sidewalls of the chamber #102); a plurality of microwave radiators ([0055] and Fig. 11, microwave introducing mechanisms #224) provided on the lid (Fig. 11, provided on ceiling #106); a stage arranged in the processing container ([0057] and Fig. 11, mounting table #110 within #102) to accommodate the substrate thereon (Fig. 11, wafers W mounted thereon) and including a lower heating source ([0130] and Fig. 11, annular heaters #182).

Nozawa does not teach an upper heating source provided on the lid facing the stage.
However, Yamazaki teaches an upper heating source (Yamazaki – C9, L57 and Fig. 3, heater 7’) provided on a lid (see Fig. 3, upper member of chamber 1’) and arranged at a position facing the stage (see Fig. 3, facing substrate 10 on holder 10’).
Nozawa, Yamazaki, and the instant invention all teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nozawa apparatus to include upper and lower heating sources (as taught by Yamazaki) in order to provide improved processing with high deposition speed without compromising performance (Yamazaki – C1, L59-64).

Modified Nozawa does not explicitly teach wherein the upper heating source is arranged in a region between microwave radiators adjacent to each other along a circumferential direction of the lid.
While Mandrekar does not teach wherein the upper heating source is arranged in a region between microwave radiators adjacent to each other along a circumferential direction of the lid., Mandrekar does teach that the size and configuration of an upper heating source is a result effective variable. Specifically, that the resistive heating elements may be configured in various shapes to effect controllable temperature distribution of a lid or gas distribution plate (Mandrekar – C12, L7-21).
Modified Nozawa and Mandrekar both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum placement/configuration of the upper heater of modified Nozawa through routine experimentation in order to effect controllable temperature distribution of a lid or gas distribution plate (Mandrekar – C12, L7-21). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Additionally, the Examiner asserts that it would be well within the capability of one of ordinary skill in the art to arrange the upper heater of Mandrekar in “a region between microwave radiators adjacent to each other along a circumferential direction of the lid”. 
The Examiner regards the level of ordinary skill in the art to be reasonably high, encompassing complex aspects of chemical, mechanical, and the electrical arts. Additionally, the ceiling of Nozawa presents very few open spaces (see Nozawa Fig. 2, spaces between microwave mechanisms #224) such that it would be obvious to try placing the upper heaters between the microwave mechanisms, since regions between microwave mechanisms comprise the majority of the surface area of the lid. 
Furthermore, the gas holes #172 of Nozawa (see Fig. 2) are arranged in regions between the microwave mechanisms #224, where Mandrekar explicitly teaches varying arrangements of upper heaters in a gas distribution plate/lid assembly (Mandrekar, Fig. 9). Thus the Examiner asserts it would be obvious to one of ordinary skill in the art to place an upper heater between microwave radiators adjacent along a circumferential direction.

Regarding claim 2, Nozawa does not teach wherein the upper heating source is a heating lamp.
However, Yamazaki teaches wherein the upper heating source (Yamazaki – C9, L57 and Fig. 3, heater 7’) is a heating lamp (Yamazaki – C9, L58 and Fig. 3, plurality of halogen lamps #7).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nozawa apparatus to include upper and lower heating sources (as taught by Yamazaki) in order to provide improved processing with high deposition speed without compromising performance (Yamazaki – C1, L59-64).

Regarding claims 3 and 6, Nozawa teaches a gas inlet ([0066] and Fig. 11, inlet at the end of pipe #176 terminating into flow path #174) provided in the lid (Fig. 11, provided in ceiling #106) and connected to a gas source ([0066] and Fig. 11, gas supply source #178) for film formation ([0054]).

Regarding claim 12, Nozawa teaches a gas inlet ([0066] and Fig. 11, inlet at the end of pipe #176 terminating into flow path #174).

Nozawa does not teach an upper heating source.
However, Yamazaki teaches an upper heating source (Yamazaki – C9, L57 and Fig. 3, heaters 7’).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nozawa apparatus to include upper and lower heating sources (as taught by Yamazaki) in order to provide improved processing with high deposition speed without compromising performance (Yamazaki – C1, L59-64).
As such, the combination of references would yield a configuration where the gas inlet of Nozawa is arranged “in a region adjacent to the upper heating source” (as interpreted by the Examiner in the 112(b) rejection, set forth above).

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US Pub. 2015/0255258), Yamazaki (US Patent 6,673,722), and Mandrekar (US Patent 6,433,314), as applied to claims 1-3, 6, and 12 above, and further in view of Brors (US Patent 5,551,985) and Xi (US Patent 5,849,092).
The limitations of claims 1-3, 6, and 12 are set forth above.
Regarding claims 4 and 7, modified Nozawa does not teach the additional limitations of the claims.
However, Brors teaches a controller (Brors – C6, L58 and Fig. 11, computer #190) configured to control an overall operation of an apparatus including a lower heating source (Brors – C8, L43 and Fig. 11, lamps #64a-c) and an upper heating source (Brors – C8, L43 and Fig. 11, lamps #44a-c) such that during a processing, both the lower heating source and the upper heating source perform heating (Brors – C7, L20-21). 
Modified Nozawa and Brors both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to add the unified controller of Brors to the modified Nozawa apparatus in order to adjust the power to lamps during processing based upon a variety of factors to enhance uniformity of the film deposition (Brors – C7, L30-43).

Modified Nozawa does not teach wherein during a cleaning, the lower heating source heats with an output of A% of an output of the lower heating source at the time of the plasma processing, and the upper heating source heats with 25/ 28an output of B% (B<A) of an output of the upper heating source at the time of the plasma processing.
While Xi does not explicitly teach the above limitation, Xi does teach wherein heating lamp intensity during a cleaning cycle is a result effective variable. Particularly, Xi teaches that lamps can be idled at variable power during cleaning (Xi – C10, L44-54) in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66).
Modified Nozawa and Xi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the upper or lower heating lamps through routine experimentation in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claims 5 and 8, modified Nozawa does not teach wherein A% is 50% or more and 100% or less, and B% is 0% or more and 50% or less.
While Xi does not explicitly teach the above limitation, Xi does teach wherein heating lamp intensity during a cleaning cycle is a result effective variable. Particularly, Xi teaches that lamps can be idled at variable power during cleaning (Xi – C10, L44-54) in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the upper or lower heating lamps through routine experimentation in order to extend the lifetime of the lamp while providing lower temperatures for cleaning. (Xi – C10, L35-66). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Response to Arguments
Applicant is thanked for the amendments to claims 4 and 7 to correct indefinite claim language, thus the section 112(b) rejections have been withdrawn.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, the Examiner agrees that the Yamazaki reference does not explicitly teach the added limitations of claim 1, and has supplied the Mandrekar reference to teach said limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718